     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 1 of 6 Page ID #:3253



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Chief, Criminal Division
3
     BENJAMIN R. BARRON
4    Assistant United States Attorney
     Chief, Santa Ana Branch Office
5    GREGORY W. STAPLES (CBN No. 155505)
     Assistant United States Attorney
6         United States Courthouse
          411 West Fourth Street
7         Santa Ana, California 92701
          Telephone: (714) 338-3535
8         Facsimile: (714) 3383523
          E-mail:    greg.staples@usdoj.gov
9
     Attorneys for Plaintiff
10   United States of America

11                         UNITED STATES DISTRICT COURT

12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

13                               SOUTHERN DIVISION

14
     UNITED STATES OF AMERICA,            No. SACR 08-24-CJC
15
               Plaintiff,                 GOVERNMENT’S OPPOSITION TO
16                                        DEFENDANT’S MOTION FOR ORDER FOR
                      v.                  PLACEMENT OF DEFENDANT IN HOME
17                                        CONFINEMENT
     DONGFAN CHUNG,
18
               Defendant.
19

20         The government submits its opposition to defendant Dongfan
21   Chung’s motion for transfer to home confinement (“Motion”).
22   (ECF no. 199.)
23
     DATED: April 14, 2020              Respectfully submitted,
24

25                                      /s/ Gregory W. Staples
                                        GREGORY W. STAPLES
26                                      Assistant U.S. Attorney
27

28
     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 2 of 6 Page ID #:3254



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant’s motion for transfer to home confinement should be

4    dismissed because the Court lacks jurisdiction over the placement

5    of inmates once they are sentenced and in the custody of the

6    Attorney General and the Bureau of Prisons.          Congress delegated

7    exclusive authority to the Attorney General over placement of

8    inmates once they are sentenced.        Even if the Court were to

9    consider defendant’s request, it should be denied because defendant

10   engaged in espionage to betray the country he called home for more

11   than thirty years.

12   II.   BACKGROUND
13         After conducting a ten-day bench trial, the Court, in July

14   2009, found defendant guilty of six counts of economic espionage

15   for the benefit of a foreign government in violation of 18 U.S.C.

16   § 1831, one count of conspiracy in violation of 18 U.S.C. § 371,

17   one count of acting as an agent of foreign government in violation

18   of 18 U.S.C. § 951, and one count of making a false statement to

19   federal agents in violation of 18 U.S.C. § 1001.           (ECF no. 116.)

20   Defendant was remanded into custody that day.          He has served

21   approximately 128 months of his 188 month sentence.           His projected

22   release date is November 19, 2022.

23         The Ninth Circuit affirmed defendant’s convictions and

24   sentence, and denied his petition for rehearing en banc.

25         On March 16, 2020, defendant filed the underlying motion

26   seeking a transfer to home confinement for the balance of his

27   sentence, citing 34 U.S.C. § 60541(g).         According to counsel for

28


                                            1
     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 3 of 6 Page ID #:3255



1    the Bureau of Prisons (“BOP”), defendant has not requested a

2    transfer to home confinement from the BOP.

3          Section 60541, as applicable here, directed the Attorney

4    General to develop a pilot program for the release of elderly

5    inmates who meet certain criteria.         The statute provides “the

6    Attorney General may release some or all eligible elderly offenders

7    . . . from Bureau of Prisons facilities to home detention upon

8    written request of either the Bureau of Prisons or an eligible

9    elderly offender. . . .”      18 U.S.C. § 60541(g)(1)(B).       An “eligible

10   elderly offender” is a BOP inmate who is at least 60 years old, has

11   completed at least two-thirds of his sentence, and was not

12   convicted of certain crimes of violence and other designated types

13   of crimes.    18 U.S.C. § 60541(g)(5)(A).

14         Defendant is 84 years old and has completed 68% of his

15   sentence.    While defendant was not convicted of a crime designated

16   in the statute, his crimes – passing information related to

17   national defense - are virtually the same as espionage statutes,

18   which are listed in the statute.        Even if defendant could get a

19   court order for his transfer to home confinement, and he cannot,

20   his crimes should disqualify him from such relief.

21   III. ARGUMENT
22         A.    The Court Lacks Jurisdiction to Modify Defendant’s
23               Sentence
24         Courts may not modify a sentence once it is imposed unless

25   expressly permitted by statute or Rule 35 of the Federal Rules of

26   Criminal Procedure.     United States v. Garza, 2020 WL 1485782*1

27   (S.D. Cal. March 27, 2020) citing United States v. Penna, 319 F.3d

28   509, 511 (9th Cir. 2003).      Rule 35 does not apply here, and the

                                            2
     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 4 of 6 Page ID #:3256



1    statute invoked by defendant, 34 U.S.C. § 60541, vests authority

2    over the placement of inmates once they are sentenced solely with

3    the Attorney General, and by extension, the BOP.

4          Congress gave the Attorney General, and by designation the

5    BOP, exclusive authority to determine custody placements, including

6    home confinement.     Specifically, the BOP has the authority

7             to place a prisoner in home confinement for the

8             shorter of 10 percent of the term of imprisonment of

9             that prisoner or 6 months.        The Bureau of Prisons

10            shall, to the extent practicable, place prisoners

11            with lower risk levels and lower needs on home

12            confinement for the maximum amount of time permitted

13            under this statute.

14   18 U.S.C § 3624(c).     Section 60541, relied upon by defendant,

15   further authorized the Attorney General to waive the requirements

16   of Section 3624 as necessary to provide for “the release of some or

17   all eligible elderly offenders and eligible terminally ill

18   offenders from the Bureau of Prisons facilities to home detention.”

19   34 U.S.C. § 60541(g)(1)(C).       The Attorney General, through the BOP,

20   “may release some or all eligible elderly offenders . . . to home

21   detention upon written request of either the Bureau of Prisons or

22   an eligible elderly offender.”       18 U.S.C. § 60541(g)(1)(B).       By its

23   plain language, Section 60541 confers authority over the transfer

24   of elderly inmates to home confinement with the Attorney General,

25   not with the courts.

26         The Ninth Circuit has upheld the jurisdiction of the Executive

27   Branch over the placement of prisoners after they are

28   sentenced.    “While a judge has wide discretion in determining the

                                            3
     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 5 of 6 Page ID #:3257



1    length and type of sentence, the court has no jurisdiction to

2    select the place where the sentence will be served.            Authority to

3    determine place of confinement resides in the executive branch of

4    government and is delegated to the Bureau of Prisons.”            United

5    States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)(citing United

6    States v. Dragna, 746 F.2d 457, 458 (9th Cir.1984) (per curiam)
7    (citations omitted); see also United States v. Williams, 65 F.3d
8    301, 307 (2d Cir.1995) (same).

9          Because decisions concerning inmate placement rest with the

10   Attorney General, this Court lacks jurisdiction to grant

11   defendant’s Motion.     Accordingly the Motion should be dismissed.

12         B.    Defendant Should Serve the Full Sentence Imposed Given
13               the Serious Crimes He Committed
14         Even if the Court were to consider the Motion, defendant’s

15   request should be denied because of the serious crimes he

16   committed.    As the Court stated in its Memorandum of Decision,

17   defendant was an agent of China for more than 30 years.            Memorandum

18   of Decision, p. 2 (ECF no. 116).        During that time he took

19   sensitive aerospace and military information from his employers and

20   gave it to China to develop its own programs.          (Id.)    Defendant

21   used various methods to transfer the information, including

22   diplomatic pouches from the Chinese consulate. (Id.)            Defendant

23   also traveled to China to present briefings using sensitive

24   information he took from Rockwell and later Boeing.            (Id.)   During

25   the search of his home, agents found more than 300,000 pages of

26   documents defendant had taken from Rockwell and Boeing.            (Id.)    The

27   Court found that defendant violated the trust placed in him to

28   safeguard sensitive information in order “to serve the PRC, which

                                            4
     Case 8:08-cr-00024-CJC Document 200 Filed 04/14/20 Page 6 of 6 Page ID #:3258



1    he proudly claimed as his ‘motherland.’” (Id.)

2           Among the crimes that disqualify an elderly inmate from

3    consideration for home confinement are offenses in Chapter 37 of

4    Title 18, namely espionage.       18 U.S.C. § 60541(g)(5)(A)(ii).

5    Section 794 of Title 18 targets the transmitting of “information

6    relating to the national defense.”         The technology that defendant

7    gave to China was not stamped classified, which would have

8    triggered espionage charges.       But, as the Court may recall from the

9    trial, the information defendant stole was sensitive, had clear

10   military applications, and was prohibited from export.            Further,

11   the Court may recall that research on sensitive defense systems is

12   often not classified until it is part of an established system in

13   use by the military.      This is because of the costs of trying to

14   conduct research on a secret or top secret level.           There is no

15   question that the technology defendant gave to China was sensitive.

16   The harm defendant caused this country will likely never be fully

17   known.

18          Congress intended to exclude from transfer to home confinement

19   those inmates who harmed this country by giving national defense

20   information to foreign governments.        That is exactly what defendant

21   did.    His request for a transfer to home confinement should be

22   denied.

23   IV.    CONCLUSION
24          For the reasons set forth above, the Court should dismiss

25   defendant’s Motion.

26

27

28

                                            5
